 1   WEIL, GOTSHAL & MANGES LLP                         CRAVATH, SWAINE & MOORE LLP
     Stephen Karotkin (pro hac vice)                    Paul H. Zumbro (pro hac vice)
 2   (stephen.karotkin@weil.com)                        (pzumbro@cravath.com)
     Ray C. Schrock, P.C. (pro hac vice)                Kevin J. Orsini (pro hac vice)
 3   (ray.schrock@weil.com)                             (korsini@cravath.com)
     Jessica Liou (pro hac vice)                        Omid H. Nasab (pro hac vice)
 4   (jessica.liou@weil.com)                            (onasab@cravath.com)
     767 Fifth Avenue                                   825 Eighth Avenue
 5   New York, NY 10153-0119                            New York, NY 10019
     Tel: 212 310 8000                                  Tel: 212 474 1000
 6   Fax: 212 310 8007                                  Fax: 212 474 3700

 7   KELLER & BENVENUTTI LLP                            MUNGER, TOLLES & OLSON LLP
     Tobias S. Keller (#151445)                         Fred A. Rowley, Jr. (#192298)
 8   (tkeller@kellerbenvenutti.com)                     (fred.rowley@mto.com)
     Jane Kim (#298192)                                 Mark R. Yohalem (#243596)
 9   (jkim@kellerbenvenutti.com)                        (mark.yohalem@mto.com)
     650 California Street, Suite 1900                  350 South Grand Ave
10   San Francisco, CA 94108                            Los Angeles, CA 90071-3426
     Tel: 415 496 6723                                  Tel: 213 683 9100
11   Fax: 650 636 9251

12   Attorneys for Debtors and Debtors in
     Possession
13

14

15                                UNITED STATES BANKRUPTCY COURT
16                                NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
17
                                                    Case No. 19-30088 (DM)
18
       In re:                                       Chapter 11
19
       PG&E CORPORATION,                            (Lead Case) (Jointly Administered)
20
                - and -                             NOTICE OF APPEAL AND STATEMENT OF
21
                                                    ELECTION TO HAVE APPEAL HEARD BY
       PACIFIC GAS AND ELECTRIC                     DISTRICT COURT IN THE EVENT UNITED
22     COMPANY,
                                                    STATES COURT OF APPEALS FOR THE
23                                    Debtors.      NINTH CIRCUIT DOES NOT AUTHORIZE
                                                    DIRECT APPEAL PURSUANT TO 28 U.S.C.
24      Affects PG&E Corporation                   § 158(d)
        Affects Pacific Gas and Electric
25     Company
        Affects both Debtors
26
       * All papers shall be filed in the Lead
27     Case, No. 19-30088 (DM).
28


 Case: 19-30088           Doc# 5156   Filed: 12/17/19    Entered: 12/17/19 21:06:56      Page 1 of
                                                   6
 1                  NOTICE IS HEREBY GIVEN that PG&E Corporation (“PG&E Corp.”) and

 2   Pacific Gas and Electric Company (the “Utility”), as debtors and debtors in possession

 3   (collectively, “PG&E” or the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter

 4   11 Cases”), hereby appeal, pursuant to 28 U.S.C. § 158(a)(1), from the Order on Applicability of

 5   Inverse Condemnation; Rule 54(b) Certification entered on December 3, 2019 [Docket No. 4949]

 6   (the “Order”) and the related Memorandum Decision on Inverse Condemnation entered on

 7   November 27, 2019 [Docket No. 4895] (the “Memorandum”). Copies of the foregoing are

 8   attached hereto as Exhibit A and Exhibit B, respectively.

 9                  The Debtors intend to file a petition for a direct appeal pursuant to 28 U.S.C.

10   § 158(d) with the United States Court of Appeals for the Ninth Circuit (the “Ninth Circuit”). As

11   set forth in the Memorandum Regarding Certification for Direct Appeal to Court of Appeals

12   [Docket No. 4953], the Certification for Direct Appeal to Court of Appeals [Docket No. 4954], the

13   Amended Memorandum Regarding Certification for Direct Appeal to Court of Appeals [Docket

14   No. 4965], and the Amended Certification for Direct Appeal to Court of Appeals [Docket No.

15   4967], all entered on December 3, 2019, this Court has certified a direct appeal of the Order to the

16   Ninth Circuit. The Debtors submit that there are bases under 28 U.S.C. § 158(d) for direct

17   certification to the Ninth Circuit. If permission to appeal is denied by the Ninth Circuit, then,

18   pursuant to 28 U.S.C. § 158(c)(1), the Debtors elect to have the appeal heard by the United States

19   District Court for the Northern District of California rather than by the Bankruptcy Appellate Panel

20   for the Ninth Circuit.

21                  The names of all parties to the Order and Memorandum other than the Debtors, and

22   the names, addresses, and telephone numbers of their attorneys, are:

23

24

25

26

27

28


 Case: 19-30088       Doc# 5156     Filed: 12/17/19     Entered: 12/17/19 21:06:56        Page 2 of
                                                 6
 1             Party            Counsel
     Certain PG&E               JONES DAY
 2
     Shareholders*              Bruce S. Bennett (SBN 105430)
 3                              Joshua M. Mester (SBN 194783)
                                James O. Johnston (SBN 167330)
 4                              555 South Flower Street, Fiftieth Floor
                                Los Angeles, CA 90071.2300
 5                              Telephone: (213) 489-3939
                                Facsimile: (213) 243-2539
 6
                                E-mail: bbennett@jonesday.com, jmester@jonesday.com,
 7                              jjohnston@jonesday.com
     Official Committee of      MILBANK LLP
 8   Unsecured Creditors        Gregory A. Bray (SBN: 115367)
                                Thomas R. Kreller (SBN: 161922)
 9                              2029 Century Park East, 33rd Floor
                                Los Angeles, CA 90067
10
                                Telephone: (424) 386-4000
11                              Facsimile: (213) 629-5063
                                E-mail: gbray@milbank.com, tkreller@milbank.com,
12
                                MILBANK LLP
13                              Dennis F. Dunne (admitted pro hac vice)
14                              Samuel A. Khalil (admitted pro hac vice)
                                55 Hudson Yards
15                              New York, NY 10001-2163
                                Telephone: (212) 530-5000
16                              Facsimile: (212) 530-5219
                                E-mail: ddunne@milbank.com, skhalil@milbank.com
17

18

19

20

21

22

23

24

25

26

27

28


 Case: 19-30088    Doc# 5156   Filed: 12/17/19   Entered: 12/17/19 21:06:56   Page 3 of
                                            6
     Official Committee of       BAKER & HOSTETLER LLP
 1   Tort Claimants              Robert A. Julian (SBN 88469)
 2                               Cecily A. Dumas (SBN 111449)
                                 600 Montgomery Street, Suite 3100
 3                               San Francisco, CA 94111
                                 Telephone: (415) 659-2600
 4                               Facsimile: (415) 659-2601
                                 Email: rjulian@bakerlaw.com, cdumas@bakerlaw.com
 5

 6                               BAKER & HOSTETLER LLP
                                 Eric E. Sagerman (SBN 155496)
 7                               Lauren T. Attard (SBN 320898)
                                 11601 Wilshire Boulevard, Suite 1400
 8                               Los Angeles, CA 90025
                                 Telephone: 310.820.8800
 9
                                 Facsimile: 310.820.8859
10                               Email: esagerman@bakerlaw.com, lattard@bakerlaw.com

11                               BAKER & HOSTETLER LLP
                                 David B. Rivkin, Jr. (SBN 394446)
12                               1050 Connecticut Ave., NW, Suite 1100
                                 Washington, DC 20036
13
                                 Telephone: 202.861.1731
14                               Facsimile: 202.861.1783
                                 Email: drivkin@bakerlaw.com
15   Becky Christensen et al.    DREYER BABICH BUCOLA WOOD CAMPORA LLP
                                 Steven M. Campora (SBN 110909)
16                               20 Bicentennial Cir.
17                               Sacramento, CA 95826
                                 Telephone: (916) 379-3500
18                               Facsimile: (916) 379-3500
                                 Email: scampora@dbbwc.com
19   Member of Official          EDELSON P.C.
     Committee of Tort           Rafey S. Balabanian (SBN 315962)
20
     Claimants and Other         123 Townsend St., Ste. 100
21   Individual Fire Victims     San Francisco, CA 94107
                                 Telephone: (415) 212-9300
22                               Facsimile: (415) 373-9435
                                 Email: rbalabanian@edelson.com
23   Adventist Health            NORTON ROSE FULBRIGHT US LLP
     System/West and Feather     Rebecca J. Winthrop (SBN 116386)
24
     River Hospital D/B/A        555 South Flower Street Forty-First Floor
25   Adventist Health Feather    Los Angeles, California 90071
     River                       Telephone: (213) 892-9200
26                               Facsimile: (213) 892-9494
                                 rebecca.winthrop@nortonrosefulbright.com
27

28


 Case: 19-30088     Doc# 5156   Filed: 12/17/19   Entered: 12/17/19 21:06:56   Page 4 of
                                             6
     Eighty-one individual,       RICHARDS LAW FIRM
 1   business, commercial,        John T. Richards, Esq.
 2   family trust and personal    Evan Willis, Esq.
     injury victims of the        101 West Broadway, Suite #1950
 3   Camp Fire                    San Diego, CA 92101
                                  john@jrtlaw1.com
 4                                evan@jrtlaw1.com
     Ad Hoc Group of              WILLKIE FARR & GALLAGHER LLP
 5
     Subrogation Claim            Matthew A. Feldman (pro hac vice)
 6   Holders*                     Joseph G. Minias (pro hac vice)
                                  Benjamin P. McCallen (pro hac vice)
 7                                787 Seventh Avenue
                                  New York, NY 10019-6099
 8                                Telephone: (212) 728-8000
                                  Facsimile: (212) 728-8111
 9
                                  Email: mfeldman@willkie.com, jminias@willkie.com,
10                                bmccallen@willkie.com

11                                DIEMER & WEI LLP
                                  Kathryn S. Diemer (#133977)
12                                100 West San Fernando Street, Suite 555
13                                San Jose, CA 95113
                                  Telephone: (408) 971-6270
14                                Facsimile: (408) 971-6271
                                  Email: kdiemer@diemerwei.com
15
     Attorneys for Creditor,      GREENE RADOVSKY MALONEY SHARE & HENNIGH
16   City and County of San       LLP
17   Francisco                    Edward J. Tredinnick (SBN 84033)
                                  Four Embarcadero Center, Suite 4000
18                                San Francisco, CA 94111-4106
                                  Telephone: (415) 981-1400
19                                Facsimile: (415) 777-4961
                                  E-mail: etredinnick@greeneradovsky.com
20

21                                GREENE RADOVSKY MALONEY SHARE & HENNIGH
                                  LLP
22                                Edward J. Tredinnick (SBN 84033)
                                  One Front Street, Suite 3200
23                                San Francisco, 94111
                                  Telephone: (415) 981-1400
24
                                  Facsimile: (415) 777-4961
25                                E-mail: etredinnick@greeneradovsky.com

26

27

28


 Case: 19-30088     Doc# 5156    Filed: 12/17/19   Entered: 12/17/19 21:06:56   Page 5 of
                                              6
      Individual Wildfire           COREY, LUZAICH,
 1    Victims                       DE GHETALDI & RIDDLE LLP
 2    Barbara Thompson, John        Dario de Ghetaldi – Bar No. 126782
      Thompson, Matthew             Amanda L. Riddle – Bar No. 215221
 3    Thompson, Peter               Steven M. Berki – Bar No. 245426
      Thompson, Raymond             700 El Camino Real, P.O. Box 669
 4    Breitenstein, and Stephen     Millbrae, CA 94030-0669
      Breitenstein                  Telephone: (650) 871-5666
 5
                                    Facsimile: (650) 871-4144
 6                                  Email: deg@coreylaw.com, alr@coreylaw.com,
                                    smb@coreylaw.com
 7
                                    DANKO MEREDITH
 8                                  Michael S. Danko – Bar No. 111359
                                    Kristine K. Meredith – Bar No. 158243
 9
                                    Shawn R. Miller – Bar No. 238447
10                                  333 Twin Dolphin Drive, Suite 145
                                    Redwood Shores, CA 94065
11                                  Telephone: (650) 453-3600
                                    Facsimile: (650) 394-8672
12                                  Email: mdanko@dankolaw.com, kmeredith@dankolaw.com,
                                    smiller@dankolaw.com
13

14                                  GIBBS LAW GROUP
                                    Eric Gibbs – Bar No. 178658
15                                  Dylan Hughes – Bar No. 209113
                                    505 14th Street, Suite 1110
16                                  Oakland, CA 94612
17                                  Telephone: (510) 350-9700
                                    Facsimile: (510) 350-9701
18                                  Email: ehg@classlawgroup.com, dsh@classlawgroup.com

19
     For group parties denoted with “*”, please see Exhibit C hereto for a detailed list identifying
20
     members of the group.
21
     Dated: December 17, 2019                   CRAVATH, SWAINE & MOORE LLP
22                                              WEIL, GOTSHAL & MANGES LLP
                                                MUNGER, TOLLES & OLSON LLP
23                                              KELLER & BENVENUTTI LLP
24

25
                                                By: /s/ Kevin J. Orsini
26                                                      Kevin J. Orsini

27                                              Attorneys for Debtors and Debtors in Possession

28


 Case: 19-30088     Doc# 5156      Filed: 12/17/19   Entered: 12/17/19 21:06:56      Page 6 of
                                                6
